—Judgment, Supreme Court, New York County (Micki Scherer, J.), rendered January 5, 2000, convicting defendant, upon his plea of guilty, of burglary in the third degree, and sentencing him, as a second felony offender, to a term of 2V2 to 5 years, unanimously reversed, on the law, the guilty plea vacated, the waiver of indictment vacated, the superior court information dismissed and the indictment reinstated.
As the People correctly concede, defendant’s waiver of indictment and consent to be prosecuted by superior court information was invalid under CPL 195.10 (2) (b) since defendant had already been indicted with respect to the same incident (see, People v Boston, 75 NY2d 585; cf., People v D’Amico, 76 NY2d 877). Concur — Sullivan, P. J., Mazzarelli, Ellerin, Lerner and Buckley, JJ.